Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Feng Ma (Reg. No. 58192) on 09/03/2021.
The application has been amended as follows:
1. (Currently amended) A display substrate, comprising: 
a plurality of sub-pixel regions at a first base substrate, each of the plurality of sub-pixel regions including a light-blocking region and aperture regions located at opposing sides of the light-blocking region; and 
a first transparent electrode and a second transparent electrode within each of the plurality of sub-pixel regions, configured to drive a liquid crystal layer; 
wherein the first transparent electrode comprises a first electrode unit located inside the light-blocking region and including a plurality of first sub-electrodes parallel to each other, wherein each of the plurality of first sub-electrodes are separated from two adjacent first sub-electrodes by a separation distance; 
wherein the separation distance between two adjacent first sub- electrodes nearest to a center line of the light-blocking region is smaller than the separation distance between two adjacent first sub-electrodes nearest to an edge of the light-blocking region; 
wherein the first transparent electrode further comprises a second electrode unit located inside the aperture regions and including a plurality of second sub-electrodes parallel to each other; and 
wherein a pitch of the first sub-electrodes increases from the center line of the light-blocking region towards the edge of the light-blocking region and a pitch of the second sub-electrodes inside the aperture regions is uniform.
9. (Cancelled)
11. (Currently amended) The display substrate of claim 1, wherein [[a]]the pitch of the first sub-electrodes increases progressively from the center line of the light-blocking region towards the edge of the light-blocking region.
12. (Currently amended) The display substrate of claim 11, wherein the pitch ranges between 3 μm [[+]]plus half a size of a first sub-electrode among the first sub-electrodes adjacent to the center line [[+]]plus half a size of a second sub- electrode neighboring the first sub-electrode, and 7 μm [[+]]plus half a size of a third sub-electrode among the first sub-electrodes adjacent to the edge [[+]]plus half a size of a fourth sub-electrode neighboring the third sub-electrode.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display substrate as set forth in claims 1-8 and 10-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display substrate, comprising a plurality of sub-pixel regions each including a light-blocking region and aperture regions; and a first transparent electrode and a second transparent electrode within 
Claims 2-8 and 10-20 are allowable due to their dependency.
The most relevant reference, Meng (CN107238974A, at least Fig. 8-11) in view of Park (US 2015/0098039, at least Fig. 3A-3B) only discloses a display substrate, comprising a plurality of sub-pixel regions each including a light-blocking region and aperture regions; and a first transparent electrode and a second transparent electrode within each of the plurality of sub-pixel regions; wherein the first transparent electrode comprises a first electrode unit located inside the light-blocking region and including a plurality of first sub-electrodes parallel to each other, wherein each of the plurality of first sub-electrodes are separated from two adjacent first sub-electrodes by a separation distance; wherein the separation distance between two adjacent first sub- electrodes nearest to a center line of the light-blocking region is smaller than the separation distance between two adjacent first sub-electrodes nearest to an edge of the light-blocking region; wherein the first transparent electrode further comprises a second electrode unit located inside the aperture regions and including a plurality of second sub-electrodes parallel to each other; and wherein a pitch of the first sub-electrodes increases from the 
Tan (US 2019/0204691, at least Fig. 4), Lee (US 2019/0302548, at least Fig. 2-3), Kim (US 2008/0007684, at least Fig. 3-6) and Yoshida (US 2001/0010575, at least Fig. 37, 39 and 41) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Shan Liu/
Primary Examiner, Art Unit 2871